Citation Nr: 9906257	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
January 1979.

This appeal arises from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for the 
appealed issue.


FINDING OF FACT

The claim of entitlement to service connection for paranoid 
schizophrenia is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claim for service connection for paranoid 
schizophrenia is not well grounded.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the course of this 
appeal the veteran indicated that the social security number 
that he used during service was incorrect, and that the 
correct number was as noted on page one of this decision.

The Board also notes that the veteran submitted a written 
statement in November 1998, subsequent to the October 1998 
supplemental statement of the case (SSOC), and prior to the 
December 1998 statement of his representative (VA Form 646), 
and the January 1999 Informal Hearing Presentation.  While no 
new SSOC was issued, the Board finds that the November 1998 
statement is essentially duplicative of the veteran's prior 
contentions as noted in various written statements and during 
his March 1997 Travel Board hearing.  The Board has, 
therefore, considered whether the veteran would be prejudiced 
by the lack of consideration by the RO of this statement.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light 
of the fact that the information in this statement is 
cumulative and duplicative of his previous statements and 
oral testimony, the Board finds that he is not, and will 
proceed with appellate consideration.

The veteran's claim for service connection for paranoid 
schizophrenia was remanded by the Board in June 1997 to 
obtain Social Security records and any additional medical 
evidence.  That development having been successfully 
completed, the veteran's claim has been returned to the Board 
for appellate consideration.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, including a psychosis, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Veterans Appeals (Court) has 
established rules for the determination of a well grounded 
claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records contain one October 
1978 report which indicates he was seen for a complaint that 
he felt like he would "blow up" from external pressures.  
He reported that his fiancé was murdered in July of that 
year.  He also reported being married locally, was separated, 
and was apparently "on [the] rebound."  He reported he was 
now having marital difficulties productive of suicidal 
ideation.  Upon examination he was found to be oriented x3, 
with poor eye contact with some weeping.  He appeared 
distressed but not psychotic.  The provisional diagnosis was 
probable situational stress reaction.  He was referred to the 
mental health clinic based upon that diagnosis.  The mental 
health clinic record indicated that he revealed some 
"confusion vs. priorities and relationships that had caused 
depression and anxiety."  Upon examination he was found to 
be oriented x4, but "revealed some problems of thought 
organization not content."  His affect was found to be mood 
appropriate.  Although he had "experienced some suicidal 
[illegible] he [wa]s aware that this was out of confusion and 
has stated no desire to die."  No final diagnosis was 
rendered in this report, and the plan was "[follow-up] 
counseling [illegible]."  There is no further evidence of 
any follow-up mental health complaints or treatment prior to 
his discharge.  His December 1978 discharge physical 
examination report notes that he was evaluated by "Psych. 
for situational reaction.-stable."  There is no further 
mention of any mental health problems in this report.

No medical evidence has been submitted showing that any 
psychosis was diagnosed or manifested to a compensable (10 
percent) degree within one year of the veteran's discharge 
from service.  See 38 C.F.R. § 3.309(a).

No medical evidence of any complaints of, or treatment for, 
any psychiatric disorder from January 1979, the veteran's 
date of discharge from active duty, to 1990, have been 
presented, although he has testified during his March 1997 
Travel Board hearing that he first sought treatment for a 
nervous condition in 1989.

The earliest medical evidence of treatment for a psychiatric 
disorder appears in May 1990 private hospitalization records.  
Those records contain a report of examination which conclude 
with a diagnosis of schizo affective disorder.  There is no 
opinion contained in this report, or in any medical evidence 
which has been presented to date, for that matter, 
attributing any currently diagnosed psychiatric disorder to 
the veteran's active duty military service, or to any 
incident of that service.  Another May 1990 report from that 
same hospital contains a diagnosis of paranoid schizophrenia.  
These diagnoses are further perpetuated in subsequent private 
reports, the most recent of which appears in June 1997, 
wherein schizophrenia, undifferentiated, is diagnosed.  Among 
these reports are a February 1992 examination report which 
contains a diagnosis of psychosis precipitated by substance 
abuse, and a toxicology report which indicated that cocaine 
metabolite had been found in the veteran's urine specimen, 
and the June 1997 report, which indicates that while at 
Albany Care the veteran was "found in the bathroom ... smoking 
crack cocaine with others."

Social Security Administration records indicate the veteran 
was awarded supplemental security income, but not disability 
benefits, for schizophrenia or a schizo affective disorder, 
in June 1990.  Again, there is no opinion contained in this 
report or in the accompanying medical records (which are 
essentially the same private treatment records presented in 
pursuing this claim) that this disability was related to his 
military service, or any symptomatolgy reported during that 
service.

During a September 1995 VA psychiatric examination the 
veteran stated his contention his psychiatric illness had its 
onset during his military service, and that he suffered a 
"nervous breakdown" at that time.  The diagnosis was 
paranoid schizophrenia.  As noted above, there was no opinion 
contained in this report that this disability was related to 
his military service, or symptoms experienced during that 
service.

During the veteran's March 1997 Travel Board hearing and in 
several statements presented in connection with this claim 
the veteran essentially contended the Army's actions in not 
allowing him to take thirty day's leave immediately after 
boot camp or when he married and his wife was pregnant caused 
him to be absent without official leave (AWOL) on two 
occasions, and caused a "nervous breakdown" in service.  He 
and his representatives also contend he was misdiagnosed 
during service.  In that regard, however, the Board notes 
that no medical evidence has been presented indicating that 
the veteran was misdiagnosed during service, and that the 
veteran as a lay person, is not competent to diagnose or 
provide an etiology opinion as to a mental disorder; such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Where, as here, the determinative issue involves medical 
etiology, competent medical evidence that the claim is 
plausible is required in order for the claim to be well 
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

In summary, the veteran was given a provisional, not a final, 
diagnosis of probable situational stress reaction on one 
occasion during service.  There was no later final diagnosis 
nor any finding of a chronic psychiatric disease during 
service.  No evidence of a manifestation of a psychosis to a 
compensable degree within one year of the veteran's discharge 
has been presented.  No medical evidence of complaints of or 
treatment for any psychiatric disorder prior to 1989 has been 
presented.  Further, no medical evidence of a relationship 
between any current psychiatric disorder and the veteran's 
military service or any incident of that service has been 
presented.

As noted above, a well grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak, supra.  
Consequently, as a well grounded claim requires medical 
evidence of a nexus between an inservice injury or disease 
and the current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claim for service connection for schizophrenia must be denied 
as not well grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's service connection claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

With regard to the veteran's service representative's 
arguments, in the January 1999 Informal Hearing Presentation, 
as to the duty to assist and the duty to provide the veteran 
the benefit of reasonable doubts in regard to this claim, the 
Board notes that these contentions have been addressed by the 
United States Court of Appeals for the Federal Circuit in the 
recent case of Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
That decision held that only a person who has submitted a 
well grounded claim can be determined to be a claimant for 
the purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a) or the reasonable doubt provisions of 
38 C.F.R. § 5107(b).  See Epps, at 1467-68.  As indicated 
herein, as the United States Supreme Court has recently 
denied certiorari of this case, it is now the law of the 
land.


ORDER

Service connection for paranoid schizophrenia is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

- 6 -


- 1 -


